[Cite as State v. McConnaughey, 2021-Ohio-3320.]




                         IN THE COURT OF APPEALS
                 FIRST APPELLATE DISTRICT OF OHIO
                          HAMILTON COUNTY, OHIO



STATE OF OHIO,                                     :     APPEAL NOS. C-200273
                                                                     C-200274
        Plaintiff-Appellee,                        :   TRIAL NOS. 19CRB-31080A, B

  vs.                                              :
                                                              O P I N I O N.
PHILLIP MCCONNAUGHEY,                              :

     Defendant-Appellant.                          :




Criminal Appeals From: Hamilton County Municipal Court

Judgments Appealed From Are: Affirmed

Date of Judgment Entry on Appeal: September 22, 2021




Andrew Garth, City Solicitor, William T. Horsley, Chief Prosecuting Attorney, and
Jon Vogt, Assistant Prosecuting Attorney, for Plaintiff-Appellee,

Raymond T. Faller, Hamilton County Public Defender, and Lora Peters, Assistant
Public Defender, for Defendant-Appellant.
                  OHIO FIRST DISTRICT COURT OF APPEALS



WINKLER, Judge.

        {¶1}   Following a jury trial, defendant-appellant Phillip McConnaughey was

convicted of aggravated menacing under R.C. 2903.21(A) and menacing under R.C.

2903.22(A). He now appeals, setting forth four assignments of error. We find no

merit in his four assignments of error, and we affirm his convictions.


                               I. Factual Background


        {¶2}   The record shows that on December 28, 2019, Calonda Balleau, a

realtor for Sibcy Cline, arrived at a property for sale on River Road. Balleau testified

that she was dressed professionally in black pants and a blue blouse, and that there

was a for-sale sign in the yard. Parking was not allowed on the street, so Balleau

parked in the driveway, but she could not pull down very far due to a crumbling

retaining wall.

        {¶3}   Her client, Carlos Velasquez, who was interested in buying the house

as an investment property, arrived a short time later to look at the house. He parked

his truck in front of McConnaughey’s property, which was next door to the property

for sale.

        {¶4}   Balleau and Velasquez went inside the house and toured the property

and discussed various maintenance issues. They came out after about five minutes.

While Balleau was securing the house and replacing the key in the lockbox,

Velasquez went to look at the foundation on the side of the house away from

McConnaughey’s property.

        {¶5}   Then McConnaughey appeared on the steps of his house and yelled for

them to get out of there. Balleau testified that she told him that she was a realtor,

she had just finished showing the house and that they were leaving. McConnaughey

started to cross his yard and yelled, “Get out of here, you nigger” and “go back to



                                               2
                  OHIO FIRST DISTRICT COURT OF APPEALS



your own country.” As she and Velasquez were trying to leave, he rushed at them,

yelling “I’ll kill you, you nigger bitch. Go back to your Section 8.”   Balleau stated,

“And I was just trying to sell a home. * * * I wasn’t ready for that.           I never

encountered anything like that. I wasn’t prepared for that at all.”

       {¶6}   When Velasquez appeared and came down the steps, Balleau was still

in the yard. She told McConnaughey she would call the police. Then McConnaughey

said he would also call the police, and he called her a “snitch.” Balleau testified that

as Velasquez came down the stairs, McConnaughey rushed him, and said, “I’ll crack

your head boy,” and called him “all kinds of boys.” She stated that Velasquez “had to

stay right where he was, because if he made a step, then McConnaughey would

charge again. So he just froze.” Balleau stated that she was trying to get to her car,

but that McConnaughey “wasn’t letting [her] move,” so she called 911.

       {¶7}   McConnaughey remained standing at the retaining wall while Balleau

called 911. A recording of the 911 call showed that she did not tell the operator that

McConnaughey had threatened to kill her or that she could not get to her car. She

described McConnaughey as being in his thirties or forties, and that he had a “low

IQ.”

       {¶8}   After the 911 call had ended, Balleau pretended she was still on the call

so McConnaughey would think she was talking to the police.                  Eventually

McConnaughey took a couple of steps back, and she was able to get to her car, where

she waited for police on the advice of the 911 operator. She said that Velasquez

“made it” to his truck and moved it forward, but he found out he was in a “bus zone.”

He then went across the street, but it was a private lot. He told Balleau he would

drive to a convenience store nearby, but remained in communication with her.

       {¶9}   Balleau said that it took about 20 minutes for the police to arrive. The

officers said that she was standing outside her car when they arrived. She told the

responding officers that she had been showing the for-sale property to her client


                                               3
                     OHIO FIRST DISTRICT COURT OF APPEALS



when McConnaughey had told them to leave, used racial slurs, and tried to attack

them. She also said that he had said that he would bash Velasquez’s head in and kill

him.

       {¶10} Balleau testified that when McConnaughey stated that he would kill
her, it made her angry. But it also made her fearful because of “the look in his eyes

and the way he was just reacting.” She felt that McConnaughey was going to cause

her serious physical harm because of “his whole demeanor, the way he was acting,

the rage that he was demonstrating and the words” he was using. She added, “So

yes, I did think that, because if you would have seen the look in his eyes, * * * it was

very apparent that he meant business. He wanted us to leave, but he was not

allowing us to leave.” She said that she just wanted to get away from McConnaughey.

       {¶11} Velasquez testified that after he and Balleau had looked at the house,
he went to the side of the house to look at the foundation. When he came back to the

front of the house, he was surprised to hear a man he identified as McConnaughey

calling Balleau names and telling her to leave.      McConnaughey was pointing at

Velasquez’s truck and yelling. He heard McConnaughey say to Balleau “I’m going to

kill you, nigger.”

       {¶12} Velasquez walked down to where Balleau’s car was parked and stood in
front of her. He said to McConnaughey, “well, you are not going to do that, * * * I’m

going to move my truck and we good.” But McConnaughey continued to yell and

continued moving closer to them. Velasquez then told him, “if you come here, I have

to protect her, because you’re not going to harm her in front of me.” McConnaughey

then called him a “fucking Latino” and told him, “I'm gonna crack your head on the

concrete.”

       {¶13} Velasquez said that he was “kind of” in shock, because he didn’t know
why McConnaughey was attacking them. When asked if he thought McConnaughey

would follow through on his threat, Velasquez said “Well, he seems very upset * * *


                                               4
                   OHIO FIRST DISTRICT COURT OF APPEALS



and * * * he seems like he’s going to hurt us.” He had that feeling because of “[h]is

look in his eyes, the way he was acting. He was acting like he’s going to jump the

retaining wall.”

       {¶14} Velasquez said that as McConnaughey was making the threats, he
walked back and forth on the retaining wall. When asked if he thought he and

Balleau could get to their vehicles, he said, “Not sure. * * * I wasn’t sure of anything.

* * * I thought he was going to do something to us.” He further stated that he felt

that McConnaughey was going to harm him and Balleau, and he described the

situation as “dangerous.”

       {¶15} While Balleau was on the phone with the 911 operator, McConnaughey
went back to the porch of his house and Velasquez was able to get to his truck. He

moved it forward, but then realized he was parked at a bus stop. He was going to

park across the street but he discovered that he would be on private property. He

then drove down the street to a nearby convenience store.              He did not feel

comfortable leaving Balleau at the scene, but he thought moving his truck might

calm the situation. As he was driving, he saw police vehicles heading in the direction

of the house. He called Balleau to tell her that the police were close to her.

       {¶16} On cross-examination, when Velasquez was asked if he was afraid of
McConnaughey, he said no. He later clarified that he still felt that he and Balleau

were in a dangerous situation. He also admitted that the path he took to his truck

took him closer to McConnaughey. But he said that he did not actually get close to

him. He denied that he ever motioned for McConnaughey to fight him. He testified

that he told the police that McConnaughey had threatened to kill Balleau. But the

video from the officers’ body cameras showed that he used the word “beat.”

       {¶17} Cincinnati     Police   Officer   Andrew    Yenco    testified   about   his

observations when he arrived at the scene. He described Balleau as “shaky, a little

scared, a little panicked” when he and the other officer got there, but he said that she


                                               5
                 OHIO FIRST DISTRICT COURT OF APPEALS



did calm down a little. The officers interviewed Balleau and Velasquez separately.

He and the other officer determined that they were going to arrest McConnaughey

for aggravated menacing as to Balleau and menacing as to Velasquez.

       {¶18} Officer Yenco identified state’s exhibit three, which was admitted into
evidence over McConnaughey’s objection. The exhibit consisted of three videos from

his body camera that contained his interviews with Balleau and Velasquez. He said

that they were fair and accurate representations of his conversations with them.

       {¶19} He acknowledged that the video showed Balleau had told him that
McConnaughey had threatened them, but she did not specify the words he had used.

He also acknowledged that in the video, Velasquez had never specifically said that

McConnaughey had threatened to kill anyone.             The officer also said that

McConnaughey had been cooperative, that he had denied threatening to kill anyone,

and that he was concerned about drug activity at the vacant house.

       {¶20} Officer Terrill Saylor testified that he had primarily interviewed
Balleau at the scene. He identified the video from his body camera, which was

admitted into evidence as state’s exhibit four over McConnaughey’s objection.

Officer Saylor said that the video was a fair and accurate representation of his

conversation with Balleau. He said that in the video, Balleau had reported to him

that McConnaughey had threatened to kill her and Velasquez. After viewing Officer

Yenco’s body camera footage, he acknowledged that Velasquez had not used the

word “kill.”

       {¶21} After hearing the evidence, the jury found McConnaughey guilty of
aggravated menacing against Balleau and menacing against Velasquez. He was later

sentenced, and this appeal followed.




                                             6
                  OHIO FIRST DISTRICT COURT OF APPEALS



                             II. Separation of Witnesses


       {¶22} In his first assignment of error, McConnaughey contends that the trial
court erred in denying his motion for a separation of witnesses. He argues that the

trial court abused its discretion by arbitrarily denying his motion and allowing the

two victims to remain in the courtroom. This assignment of error is not well taken.

       {¶23} Evid.R. 615(A) provides that “at the request of a party, the court shall
order witnesses excluded so that they cannot hear the testimony of other witnesses *

* *.” But Evid.R. 615(B)(4) states that a victim of a charged offense may not be

excluded “to the extent that the alleged victim’s presence is authorized” by statute or

the Ohio Constitution.

       {¶24} The amendment to the Ohio Constitution known as Marsy’s Law
became effective on February 5, 2018. It expands the rights afforded to victims of

crime. Cleveland v. Alrefaei, 2020-Ohio-5009, 161 N.E.3d 53, ¶ 56 (8th Dist.).

Article I, Section 10a(A)(2) of the Ohio Constitution specifically provides that the

victim has a right to be present at “all public proceedings involving the criminal

offense * * * against the victim.”

       {¶25} While Marsy’s Law now incorporates the victim’s right to be present
into the Ohio Constitution, “the notion that a victim may remain present during trial

proceedings is not new.” Alrefaei at ¶ 57. R.C. 2930.09 also provides for the victim’s

presence in the courtroom at any stage of the proceedings unless exclusion is

required to ensure a fair trial. Alrefaei at ¶ 59; State v. Montgomery, 5th Dist. Stark

No. 2019CA00012, 2019-Ohio-5178, ¶ 20; State v. Maley, 1st Dist. Hamilton No. C-

120599, 2013-Ohio-3452, ¶ 5. The statute requires the trial court to carefully balance

the defendant’s right to a fair trial against the victim’s constitutional and statutory

right to be present during criminal proceedings. Alrefaei at ¶ 62.




                                              7
                  OHIO FIRST DISTRICT COURT OF APPEALS



       {¶26} Generally, a decision to allow a victim to remain in the courtroom
during a trial is left to the discretion of the trial court. The burden is on the

defendant to show that the alleged victim’s presence compromised the defendant’s

right to a fair trial. Alrefaei at ¶ 60; Montgomery at ¶ 21.

       {¶27} In this case, when McConnaughey requested a separation of witnesses,
the trial court summarily responded, “The victims can be present.” When defense

counsel attempted to make a record of her objection, the trial court interrupted,

stating again, “Victims can be present.” The court added that McConnaughey could

cross-examine the victims.         While the trial court should have allowed

McConnaughey’s counsel to put her objection on the record, nothing in the record

shows that the trial court failed to consider McConnaughey’s right to a fair trial.

       {¶28} Further, even if we were to hold that the trial court erred, any error
was harmless because McConnaughey has failed to show that he was prejudiced by

the failure to separate the witnesses. See Alrefaei, 2020-Ohio-5009, 161 N.E.3d 53,

at ¶ 64. He makes only general assertions that having the victims present to listen to

each other’s testimony allowed for the possibility of an unfair trial. He also contends

that Velasquez’s testimony was inconsistent with what he told the police as shown in

the video and that after hearing Balleau’s testimony, he “conveniently echoed” her

testimony, which is purely speculative.

       {¶29} This court has stated that “for a defendant to show that a victim’s
presence would result in an unfair trial, [the defendant] must present particularized

evidence that the victim’s testimony will be so affected by the victim’s presence

during the testimony of the other witnesses that [the defendant’s] right to a fair trial

would be violated. General assertions that it is possible are insufficient.” Maley, 1st

Dist. Hamilton No. C-120599, 2013-Ohio-3452, at ¶ 7. Accord Alrefaei at ¶ 63;

Montgomery, 5th Dist. Stark No. 2019CA00012, 2019-Ohio-5178, at ¶ 22-23.




                                               8
                 OHIO FIRST DISTRICT COURT OF APPEALS



       {¶30} The victims’ testimony was not so dramatically different than their
statements to police so as to deny McConnaughey a fair trial. Further, defense

counsel thoroughly cross-examined both the victims to test whether each victim’s

testimony was tailored or truthful. See Alrefaei at ¶ 64. McConnaughey has not

demonstrated that the exclusion of the victims was necessary to protect his right to a

fair trial. We cannot hold that the trial court’s decision to allow them to remain in

the courtroom was so arbitrary, unreasonable or unconscionable as to connote an

abuse of discretion. See State v. Clark, 71 Ohio St.3d 466, 470, 644 N.E.2d 331

(1994); State v. McDonald, 1st Dist. Hamilton No. C-180310, 2019-Ohio-3595, ¶ 33.

C0nsequently, we overrule his first assignment of error.


                         III. Prior Consistent Statements


       {¶31} In his second assignment of error, McConnaughey contends that the

trial court erred when it allowed exhibits three and four, the recordings of the police

officers’ body cameras, to be played for the jury as nonhearsay under Evid.R.

801(D)(1)(b). He argues that the rule does not apply because he did not make an

allegation of recent fabrication against either victim. This assignment of error is not

well taken.

       {¶32} The decision whether to admit or exclude evidence lies within the trial

court’s discretion.   State v. Sage, 31 Ohio St.3d 173, 510 N.E.2d 343 (1987),

paragraph two of the syllabus; State v. Williams, 1st Dist. Hamilton No. C-180291,

2020-Ohio-1228, ¶ 32. An appellate court will not disturb a trial court's decision

admitting or excluding evidence absent an abuse of discretion and a showing that the

accused has suffered material prejudice. State v Martin, 19 Ohio St.3d 122, 129, 483

N.E.2d 1157 (1985); Williams at ¶ 32.



                                              9
                  OHIO FIRST DISTRICT COURT OF APPEALS



       {¶33} Evid.R. 801(D)(1)(b) provides that a statement is not hearsay if “[t]he

declarant testifies at a trial or hearing and is subject to cross-examination concerning

the statement, and that statement is * * * consistent with the declarant’s testimony

and is offered to rebut an express or implied charge against declarant of recent

fabrication or improper influence or motive[.]” Ohio courts have interpreted this

rule to include only those prior consistent statements that have been made before

prior inconsistent statements or before any motive to falsify testimony. State v.

Jones, 1st Dist. Hamilton No. C-080518, 2009-Ohio-4190, ¶ 35. In determining

whether to admit a prior consistent statement, a trial court should take a generous

view of the entire trial setting to determine if there was sufficient impeachment to

amount to a charge of fabrication or improper influence or motive. State v. Lukacs,

188 Ohio App.3d 597, 2010-Ohio-2364, 936 N.E.2d 506, ¶ 14 (1st Dist.); Jones at ¶

35.

       {¶34} Further, the proponent of the statement need not show both improper

motive and recent fabrication. Evid.R. 801(D)(1)(b) provides for the admissibility of

a prior consistent statement upon a showing of either circumstance.            State v.

Maddox, 1st Dist. Hamilton Nos. C-070482 and C-070483, 2008-Ohio-3477, ¶ 22.

       {¶35} McConnaughey argues that he never claimed that either victim’s

testimony was fabricated. He argued that the witnesses’ testimony was inconsistent

with their prior statements to the police and that he was highlighting the differences

between the victims’ trial testimony and their statements in the video. We disagree.

       {¶36} In State v. Brown, 8th Dist. Cuyahoga No. 99024, 2013-Ohio-3134,

defense counsel sought to impeach the victim’s credibility with questions referring to

portions of her police statements and implying that she had fabricated relatively




                                              10
                  OHIO FIRST DISTRICT COURT OF APPEALS



minor details of her in-court testimony because she had not included those details in

her statement to police. On redirect, the prosecutor elicited the circumstances in

which the statement was made and asked the victim to read her written statement to

the police. The court stated that, “This was proper, since on cross-examination an

implication of fabrication and improper motive was made, which is the basis for

admitting such statements under Evid.R. 801(D)(1)(b).” Id. at ¶ 51. See State v.

Brady, 3d Dist. Marion No. 9-03-27, 2003-Ohio-6005, ¶ 14-15.

        {¶37} Both of the victims were thoroughly cross-examined as to why the

details of their testimony about McConnaughy’s threats had not been previously

relayed to the police officers. The clear implication of McConnaughey’s trial strategy

was to show that the victims were embellishing their testimony. Defense counsel

asserted in opening statements that the victims had both changed their stories over

time.   Counsel’s questions were intended to implicitly and sometimes explicitly

charge that the victims’ versions of events were of recent fabrication. In fact, defense

counsel even asked Balleau if she understood that she was testifying under oath,

which implied that she had been lying.

        {¶38} Therefore, sufficient impeachment occurred to amount to a charge of

recent fabrication at trial, and the trial court did not abuse its discretion in admitting

the video from the police officers’ body cameras into evidence.             We overrule

McConnaughey’s second assignment of error.


                                 IV. Manifest Weight


        {¶39} In his third assignment of error, McConnaughey contends that his
convictions were against the manifest weight of the evidence. He argues that the




                                               11
                 OHIO FIRST DISTRICT COURT OF APPEALS



state failed to prove the elements of aggravated menacing and menacing beyond a

reasonable doubt. This assignment of error is not well taken.

       {¶40} McConnaughey was convicted of aggravated menacing under R.C.
2903.21(A), which provides, “No person shall knowingly cause another to believe

that the offender will cause serious physical harm to the person or property of the

other person, the other person’s unborn, or a member of the other person’s

immediate family.” He was also convicted of menacing under R.C. 2903.22(A),

which provides, “No person shall knowingly cause another to believe that the

offender will cause physical harm to the person or property of the other person, the

other person’s unborn, or a member of the other person’s immediate family.” The

sole difference between the offenses is the degree of harm threatened. State v.

Cruzbaez, 1st Dist. Hamilton No. C-180263, 2019-Ohio-2452, ¶ 24.

       {¶41} To prove the elements of aggravated menacing, the state must show
that the victim had a subjective belief of fear of serious physical harm. Cruzbaez at ¶

16; State v. Landrum, 1st Dist. Hamilton No. C-150718, 2016-Ohio-5666, ¶ 9.

Similarly, to prove the elements of menacing, the state must show that the victim had

a subjective belief of fear of physical harm. State v. Lampela, 2016-Ohio-8007, 67

N.E.3d 836, ¶ 19 (6th Dist.); State v. Cox, 5th Dist. Stark No. 2015CA00174, 2016-

Ohio-3250, ¶ 22. Evidence of a person’s belief can be proven with circumstantial

evidence. Landrum at ¶ 9.

       {¶42} McConnaughey argues that the evidence when taken as a whole shows
that the victims’ testimony that they feared serious physical harm or physical harm

was not credible. He points out various minor inconsistencies between the victims’

testimony and their previous statements to the 911 operator and to police. But the

jury believed the victims’ testimony. The trier of fact may believe all, some or none

of any witness’s testimony. State v. Williams, 1st Dist. Hamilton Nos. C-060631 and

C-060668, 2007-Ohio-5577, ¶ 37. Matters as to the credibility of evidence are for the


                                             12
                  OHIO FIRST DISTRICT COURT OF APPEALS



trier of fact to decide because the trier of fact sees the witnesses in person and is in a

better position to weigh the witnesses’ demeanor and credibility. State v. Bryan, 101

Ohio St.3d 272, 2004-Ohio-971, 804 N.E.2d 433, ¶ 116; Cruzbaez at ¶ 22-23.

       {¶43} After reviewing the record, we cannot say that the trier of fact lost its
way and created such a manifest miscarriage of justice that we must reverse the

convictions and order a new trial. Therefore, the convictions are not against the

manifest weight of the evidence. See State v. Thompkins, 78 Ohio St.3d 380, 387,

678 N.E.2d 541 (1997); Cruzbaez, 1st Dist. Hamilton No. C-180263, 2019-Ohio-2452,

at ¶ 21. Therefore, we overrule McConnaughey’s third assignment of error.


                                     V. Allocution


       {¶44} In his fourth assignment of error, McConnaughey contends that he
was denied the right to allocution under Crim.R. 32. He argues that the trial court

failed to address him and inquire whether he would like to make a statement on his

own behalf or present any information in mitigation of his punishment.               This

assignment of error is not well taken.

       {¶45} Crim.R. 32(A) provides that at the time of imposing sentence, the
court shall “[a]fford counsel an opportunity to speak on behalf of the defendant and

address the defendant personally and ask if he or she wishes to make a statement in

his or her own behalf or present any information in mitigation of punishment.” The

right of allocution belongs to the defendant himself. State v. Greenway, 1st Dist.

Hamilton No. C-160511, 2017-Ohio-7729, ¶ 21; State v. Osume, 1st Dist. Hamilton

No. C-140390, 2015-Ohio-3850, ¶ 23. The failure to afford a defendant the right of

allocution is not insignificant. Greenway at ¶ 21; State v. Long, 1st Dist. Hamilton

No. C-150713, 2016-Ohio-5345, ¶ 3. “A Crim.R. 32 inquiry is much more than an

empty ritual: it represents a defendant’s last opportunity to plead his case or express



                                               13
                  OHIO FIRST DISTRICT COURT OF APPEALS



remorse.” State v. Green, 90 Ohio St.3d 352, 359-360, 738 N.E.2d 1208 (2000). It

is not enough for the trial court to simply give defense counsel the opportunity to

speak on the defendant’s behalf. Greenway at ¶ 21; Osume at ¶ 23.

       {¶46} Trial courts must “painstakingly adhere to Crim.R. 32, guaranteeing
the right of allocution.” Green at 359; Long at ¶ 4. If a trial court imposes sentence

without first asking the defendant if he or she wants to exercise the right of

allocution, resentencing is required unless the error is invited or harmless error.

State v. Campbell, 90 Ohio St.3d 320, 738 N.E.2d 1178 (2000), paragraph three of

the syllabus; Long at ¶ 4.    An error will be deemed harmless only in unusual

circumstances. See State v. Matthews, 1st Dist. Hamilton No. C-140663, 2015-Ohio-

5075, ¶ 14; Osume at ¶ 24.

       {¶47} The doctrine of invited error holds that a litigant may not “take
advantage of an error which he himself invited or induced.”        Campbell at 324,

quoting Hal Artz Lincoln-Mercury, Inc. v. Ford Motor Co., 28 Ohio St.3d 20, 502

N.E.2d 590 (1986), paragraph one of the syllabus. The record must affirmatively

demonstrate that defense counsel induced or was actively responsible for the trial

court’s error.   Defense counsel must suggest, request or actively consent to the

improper procedure. Campbell at 324; State v. Thomas, 11th Dist. Lake No. 2019-L-

085, 2020-Ohio-4635, ¶ 98, reversed on other grounds, 161 Ohio St.3d 1450, 2021-

Ohio-534, 163 N.E.3d 596.

       {¶48} At the sentencing hearing, the trial court told McConnaughey, “I want
you to apologize to [Ballou].” McConnaughey said that he was sorry. The court then

said, “That’s not real.” McConnaughey again said that he was sorry, to which the

court responded, “If you don’t have genuine remorse, I’ll take that into account. If

you don’t have genuine remorse for this thuggish behavior –.” McConnaughey again

said that he was sorry. Then defense counsel said, “Your Honor, I have asked my

client not to speak.” The court stated, “Don’t say a thing.” The trial court further


                                             14
                  OHIO FIRST DISTRICT COURT OF APPEALS



commented about how he didn’t believe that the apology was sincere. Counsel then

added, “But I would just remind the Court that I did ask him not to speak.” Defense

counsel spoke on McConnaughey’s behalf as did one of his coworkers. Then, the

court asked, “Anything else, Counsel?” and counsel replied “No.”

       {¶49} While the trial court did not specifically address McConnaughey
personally, defense counsel expressly told the trial court that she had advised him

not to speak. “There are many reasons why counsel may have so advised appellant,

not the least of which would be preventing appellant from saying something

inculpatory that might be used against him and potentially jeopardize his appeal.”

Thomas at ¶ 99.

       {¶50} Any error by the court in failing to address McConnaughey was due to
counsel’s “affirmative and explicit representation” that she had advised him not to

speak. See id. Therefore any error was invited error, and we overrule his fourth

assignment of error.

       {¶51} In sum, we find no merit in McConnaughey’s four assignments of
error. Consequently, we overrule them and affirm the trial court’s judgments.

                                                                  Judgments affirmed.



ZAYAS, P.J., and BERGERON, J., concur.

Please note:

       The court has recorded its own entry on the date of the release of this opinion.




                                              15